            Case 1:19-cr-00148-CKK Document 61 Filed 11/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )       Crim. No. 1:19-cr-148
                                                      )
                                                      )
PRAKAZREL MICHEL                                      )
                                                      )


               JOINT MOTION TO RESCHEDULE STATUS CONFERENCE

       The United States of America and Defendant Prakazrel Michel, by and through

undersigned counsel, respectfully request that the status conference scheduled in this matter for

November 23, 2020, be continued until the week of February 1, 2021 or February 8, 2021.

   1. A status conference is scheduled in this matter for November 23, 2020, at 2:00 p.m. Due

to the current circumstances surrounding the COVID-19 pandemic, the District Court is continuing

to postpone or convert to tele/videoconference certain non-trial criminal matters. See Standing

Orders Nos. 20-75 & 20-89.

   2. For the reasons set forth in the Joint Status Report filed today under seal, the parties request

a continuance of the status conference currently scheduled for November 23, 2020.

   3. The parties agree that the case is complex; a continuance serves “the ends of justice” and

is in the best interests of both the public and the Defendant, 18 U.S.C. § 3161(h)(7)(A); and the

Speedy Trial Act should be tolled through the date to which the status hearing is rescheduled.

   4. The parties therefore request that the Court grant this Joint Motion and continue the status

hearing in this matter to the week of February 1, 2021 or February 8, 2021.




                                                 1
          Case 1:19-cr-00148-CKK Document 61 Filed 11/20/20 Page 2 of 3




       Respectfully submitted,


COREY AMUNDSON                              ROBBINS RUSSELL ENGLERT
Chief, Public Integrity Section             ORSECK UNTEREINER & SAUBER LLP
Criminal Division
U.S. Department of Justice                  Counsel for Defendant Prakazrel Michel


By: /s/                                     By: /s/
Sean F. Mulryne                             Barry J. Pollack (DC Bar No. 434513)
Deputy Director                             Megan Browder (DC Bar No. 1552273)
Election Crimes Branch                      2000 K Street NW, 4th Floor
Nicole Lockhart                             Washington, DC 20006
Trial Attorney                              (202) 775- 4500
1331 F Street, NW                           bpollack@robbinsrussell.com
Washington, DC 20004                        mbrowder@robbinsrussell.com
(202) 514-1412
sean.mulryne@usdoj.gov
nicole.lockhart@usdoj.gov




                                        2
         Case 1:19-cr-00148-CKK Document 61 Filed 11/20/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

counsel of record.



Dated: November 20, 2020                          /s/ Nicole Lockhart
                                                  Sean F. Mulryne
                                                  Deputy Director, Election Crimes Branch
                                                  Nicole Lockhart
                                                  Trial Attorney
                                                  1331 F Street, NW
                                                  Washington, DC 20004
                                                  202-514-1412




                                              3
